Name: Commission Regulation (EEC) No 3158/89 of 23 October 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 89 Official Journal of the European Communities No L 307/5 COMMISSION REGULATION (EEC) No 3158/89 of 23 October 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article T thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established ; HAS ADOPTED THIS REGULATION : Article 1 From 27 October to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. I Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2 . 1983, p. 2. (J) OJ No L 372, 31 . 12. 1988, p. 15. No L 307/6 Official Journal of the European Communities 24. 10 . 89 ANNEX Order No CN-Code Description Ceiling (tonnes) 01.0165 7407 ex 7407 10 00 7407 21 7407 21 10 ex 7407 21 90 Copper bars, rods and profiles :  Of refined copper : - Solid  Of copper alloys :   Of copper-zinc base alloys (brase) :    Bars and rods    Profiles : - Solid r 7407 22 ex 7407 22 10 ex 7407 22 90   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zink base alloys (nickel silver) :    Of Copper-nickel-zinc base alloys (nickel silver) : - Solid  Of copper-nickel-zinc base alloys (nickel silver) :  Solid 4 210 ex 7407 29 00 7408   Other :  Solid Copper wire (